Citation Nr: 1510636	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to May 25, 1993 for the grant of service connection for degenerative joint disease and intervertebral disk disease of the lumbosacral spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and intervertebral disk disease of the lumbosacral spine.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

 
REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in March 2010 and December 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In the March 2010 rating decision the RO granted service connection for degenerative joint disease and intervertebral disk disease of the lumbosacral spine, assigning that disability an initial disability rating of 10 percent, effective from May 25, 1993.  

This rating decision was the endpoint of a long procedural history, which according to the RO, began with a January 1994 rating decision.  In that decision the RO had addressed the issue of whether new and material evidence had been received to reopen a claim for service connection for a low back disorder.  The RO declined to reopen on the basis of the absence of new and material evidence being received to warrant reopening; and the Veteran perfected an appeal from the January 1994 decision.

On appeal, in an October 1998 decision, the Board reopened the claim for service connection, and remanded the case for further development.  In August 2003 the Board again remanded the case for further development.  In a May 2005 decision, the Board denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims, which in a March 2006 Order, granted a Joint Motion of the parties and remanded the case to the Board.  The Board then remanded the case to the RO for further development in May 2006, and again in February 2008.  Finally, in the March 2010 decision now on appeal, the RO granted service connection and assigned the disability rating and effective date, which are two of the subject issues on appeal.

The issues of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease and intervertebral disk disease of the lumbosacral spine, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.	In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the through the Veteran's authorized representative that a withdrawal of the issue of entitlement to an effective date prior to May 25, 1993 for the grant of service connection for degenerative joint disease and intervertebral disk disease of the lumbosacral spine is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative with regard to the issue of entitlement to an effective date prior to May 25, 1993 for the grant of service connection for degenerative joint disease and intervertebral disk disease of the lumbosacral spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative, has withdrawn the issue of entitlement to an effective date prior to May 25, 1993 for the grant of service connection for degenerative joint disease and intervertebral disk disease of the lumbosacral spine and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

Entitlement to an effective date prior to May 25, 1993 for the grant of service connection for degenerative joint disease and intervertebral disk disease of the lumbosacral spine is dismissed.


REMAND

The Veteran claims entitlement to an initial disability rating higher than 10 percent for his service-connected degenerative joint disease and intervertebral disk disease of the lumbosacral spine.  

He was last examined by VA for compensation purposes in March 2012.  At that time, physical examination findings included: forward flexion of 90 degrees or greater, and extension of 30 degrees, with no additional limitations in range of motion following repetitive use testing; no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine (back); no guarding or muscle spasm of the thoracolumbar spine; negative straight raising test results; no radicular pain or other signs or symptoms due to radiculopathy; and imaging studies of the thoracolumbar spine were performed showing arthritis, and no vertebral fracture or other significant findings.  The examination report concluded with a diagnosis of degenerative joint disease of the lumbar spine.

VA treatment records dated after that examination indicate that the Veteran's low back symptoms have worsened, and may also reflect radicular symptoms of the lower extremities associated with the lumbosacral spine disability.  He was seen in April 2012 with complaints of chronic low back pain, and left lower extremity numbness, tingling and weakness, that was causing him to lose his balance at times.  Findings included that the Veteran had a reduced range of motion with flexion of the lower spine to maybe 45 degrees total; and on extension maybe mildly reduced extension of the lumbar spine.  

X-ray examination in April 2012 showed significant degenerative changes/arthritis throughout the spine with bone bridging, especially between L1-L2 and L2-L3.  

When seen in September 2012 the Veteran reported an exacerbation of chronic back pain, which was down his back and across his hips, with daily muscle spasm throughout the spine.

A June 2013 report of X-ray examination contains an impression of diffuse degenerative disc changes of thoracic spine with mild round back deformity; and a recommendation that the abnormality needed attention.  The report also contains an impression including degenerative disc changes L4-L5 posterior aspect; facet joint arthropathy lower lumbar segment; and a recommendation that "given the findings, MR of the lumbar spine might be helpful."  

A July 2013 VA neurology diagnostic study report noted complaints of back pain with lower extremity intermittent paresthesias, and that the left lower extremity has given out at times.  The provider recommended an MRI of the lumbar spine or repeat of electrodiagnostic testing to assess for radiculopathy if symptoms continued.  

These findings in combination reflect some extent of worsening of the Veteran's low back disability symptoms since he was last examined by VA for compensation purposes in March 2012.  As the Veteran's service-connected low back disability may have worsened since that VA examination, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran's service-connected disability does not now satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) for TDIU, however, under C.F.R. § 4.16(b), even if the schedular percentage standards of 38 C.F.R. § 4.16(a) are not met, if there is evidence as to the Veteran not being able to secure and follow a substantially gainful occupation by reason of service-connected disability, then rating boards should submit the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16 (2014). 

Since the claims file is being returned to the RO, the file must be updated to include any pertinent outstanding VA or private treatment records not on file.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical care providers who have evaluated or treated him for his degenerative joint disease and intervertebral disk disease of the lumbosacral spine; and any peripheral neuropathy of the lower extremities or other neurological conditions potentially associated with the service-connected lumbosacral spine disability.  Request copies of any pertinent private medical records not currently of record from all sources identified.  

2.  Obtain all relevant VA treatment records dated from August 2014 to the present.

3.  Notify the Veteran that he may submit statements from him and others fully describing the various symptoms and impairment resulting from his service-connected degenerative joint disease and intervertebral disk disease of the lumbosacral spine; and any neurological condition potentially associated with the lumbar spine disability; and the impact of the low back disability on his ability to work. 
 
4.  After completion of the above development, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability including any associated neurologic impairment, such as lower extremity radiculopathy.  The claims folder should be made available to and reviewed by the examiner, and all indicated tests and studies should be conducted.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion. 

The examiner should describe the nature and extent of any: ankylosis including lumbar spinal segments involved, spasm, guarding, and abnormal gait or spinal contours.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes. 

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and associated with service-connected lumbosacral spine disability, and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or other neurogenic conditions associated with his lumbar spine disability. 

For any present lower extremity radiculopathy associated with service-connected lumbosacral spine disability, the examiner should comment as to whether the radiculopathy is productive of incomplete paralysis as opposed to complete paralysis, and if it is productive of incomplete paralysis, whether the condition is productive of mild, or moderate, or moderately severe, or severe (with marked muscular atrophy) impairment.

Note that if the requested opinion above concludes that any neurologic pathology is associated with the Veteran's lumbosacral spine disability, then the examiner here should consider such conditions as one of the Veteran's service-connected disabilities for purposes of the TDIU query.

The examiner should provide an opinion as to whether the Veteran's service-connected degenerative joint disease and intervertebral disk disease of the lumbosacral spine, and all associated objective neurologic abnormalities have the "combined effects" of precluding the Veteran from securing or following a substantially gainful occupation; one that does not constitute merely marginal employment.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

5.  Lastly, readjudicate the claims on appeal, to include determining whether a TDIU is warranted.  If the Veteran's service-connected disability meets criteria under 38 C.F.R. § 4.16(a), adjudicate the appeal of whether a TDIU is warranted.  

Otherwise, consider whether to submit a claim for TDIU to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b), and if so, submit the TDIU claim to the Director prior to determining if a TDIU is warranted.  

6.  If any benefit sought is denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.








	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


